Title: To George Washington from Robert Morris, 22 August 1781
From: Morris, Robert
To: Washington, George


                        D. Sir

                            Office of Finance 22d Augst 1781
                        
                        I arrived in Town the Day before Yesterday—having taken the earliest Opportunity to acquire Information, I am
                            sorry to inform you that I find Money Matters in as bad a Situation as possible—The Exchange, by the Concourse of Venders,
                            has run down to five Shillings, & Bills are offered at that Rate in such great Numbers as to command all the Money
                            which is to be disposed of; so that reducing the Price of Bills still lower would not comand Money, or answer any other
                            good Purpose. The Paper of that State is indeed appreciating, but to issue it, in the present Moment would destroy all my
                            Hopes from that Quarter, cut off the good Resource which I have the Chance of Comandg—& shake a Confidance which
                            has been reposed in me, & which the public Interest calls upon me to cherish. I am sorry to observe Consequence
                            that you must expect to meet with Disappointments; but I assure you, that I will make every Exertion probable to place you
                            in the Eligible Situation which my Means will admit of. I am &a—

                    